Citation Nr: 0327899	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-00 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for 
post-traumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1968 
to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In that decision, the RO 
denied the issue of entitlement to a disability evaluation 
greater than 50 percent for PTSD.  

Following receipt of notification of this decision, the 
veteran perfected a timely appeal.  During the current 
appeal, and specifically by an August 2001 rating action, the 
RO awarded an increased disability evaluation of 70 percent 
for the veteran's PTSD, effective from January 19, 2001.  
Thereafter, by a January 2002 rating action, the RO granted 
an earlier effective date of May 17, 1999 for the award of a 
70 percent disability evaluation for the service-connected 
PTSD.  The veteran's PTSD remains rated as 70 percent 
disabling.  

Further review of the claims folder indicates that, in March 
2003, the veteran submitted a copy of a report of a 
psychiatric evaluation that he had undergone in the previous 
month.  According to this record, the Director of the PTSD 
Program at the VA Medical Center (VAMC) in Durham, North 
Carolina diagnosed the veteran to have PTSD and depression.  
In addition, this doctor expressed his opinion that the 
veteran "is no longer able to perform his present job duties 
and [is, in fact] unable to work any job."  Thereafter, in a 
September 2003 statement, the veteran's representative raised 
the issue of entitlement to a total disability rating based 
on individual unemployability.  

In this regard, the Board notes that a total disability 
rating based on individual unemployability may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  See, 
38 C.F.R. § 4.16(a) (2003).  Under the provisions of 
38 C.F.R. § 4.16(a), a total compensation rating based on 
individual unemployability may only be assigned where the 
veteran is not in receipt of a total schedular rating.  
Significantly, however, if a veteran is found to be totally 
disabled from a service-connected disability under the 
applicable rating schedule, the issue of entitlement to a 
total disability rating based on individual unemployability 
under 38 C.F.R. § 4.16(a) becomes moot.  See, VAOPGCPREC 
6-99, 64 Fed. Reg. 52,375 (1999).  In view of the fact that a 
100 percent schedular rating is being awarded for the 
veteran's service-connected PTSD, the Board finds that the 
issue of entitlement to a total disability rating based on 
individual unemployability is moot.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran's service-connected PTSD is manifested by 
some impairment in reality testing, crying spells several 
times a week (especially upon thinking of combat 
experiences), panic attacks, significant difficulties with 
concentration and completion of tasks, prominent and 
problematic hypervigilance and exaggerated startle responses, 
paranoia, significant insomnia nightmares, passive suicidal 
ideation, and intermittent homicidality.  


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code 9411 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  In 
an April 2001 letter, the statement of the case furnished in 
October 2001, and the supplemental statements of the case 
issued in February 2003 and May 2003, the RO informed the 
veteran of the passage of the VCAA, the criteria used to 
adjudicate his increased rating claim, the particular type of 
evidence needed to substantiate this issue, as well as the 
specific type of information needed from him.  As such, VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  
Additionally, in response to the continued denial of his 
increased rating claim in February 2003, the veteran 
submitted a copy of a psychiatric evaluation completed by his 
treating VA physician at the VAMC in Durham, North Carolina.  
Moreover, the veteran has been accorded a relevant VA (QTC) 
examination during the current appeal.  

Further, the Board acknowledges that, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Federal Circuit Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit Court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

In the letter sent to the veteran in April 2001 informing him 
of the VCAA, the steps that the RO had taken to assist him in 
the development of his claim, and the type of evidence needed 
from him, the RO specifically stated that, if the additional 
information from him was not received at the agency within 
60 days from the date of the letter, the RO would continue to 
process his appeal based on the evidence of record.  The 
Board acknowledges that this April 2001 letter fails to 
provide the veteran with the proper time period within which 
to submit the requested information (one year).  
Significantly, however, in view of the fact that this 
decision is awarding a total schedular evaluation of 
100 percent for the veteran's service-connected PTSD, which 
is a complete grant of the benefits sought in this appeal, 
the Board concludes that a remand to cure the 30-day 
procedural defect (by informing the veteran that, 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice) is not 
necessary.  

Factual Background

According to the service personnel records, the veteran 
served in the Republic of Vietnam from January 1969 to July 
1969.  He received training in light weapons infantry, which 
was his military occupational specialty.  

The service medical records are essentially negative for 
complaints of, treatment for, or findings of PTSD.  At the 
separation examination, which was conducted in July 1970, the 
veteran reported that he had experienced frequent trouble 
sleeping as well as frequent or terrifying nightmares.  In 
addition, he cited depression or excessive worry.  He denied 
ever experiencing loss of memory or amnesia or nervous 
trouble of any sort.  This discharge examination demonstrated 
that the veteran's psychiatric evaluation was normal.  At his 
separation approximately one-and-a-half months later in 
August 1970, the veteran reported that there had been no 
change in his medical condition since his discharge 
examination.  

Relevant post-service medical records indicate that, in 
October 1983, the veteran sought VA outpatient treatment for 
complaints of nervousness and anxiety when in crowds of 
people.  The examiner diagnosed anxiety neurosis.  In the 
following month, the veteran underwent a VA psychological 
evaluation.  At that time, the veteran reported that he 
served in Vietnam for seven months.  He denied intrusive 
thoughts, emotional numbing, a sleep disturbance, and 
survivor guilt but complained of nightmares occurring 
approximately once a month, some hyperalertness response, 
mild memory problems, and anxiety (which was not clinically 
evident).  The examiner noted that, until very recently, the 
veteran had a very stable job history since his military 
discharge.  Following the examination, the examiner concluded 
that the veteran did not have a significant psychiatric 
problem at that time.  

In May 1984, the veteran underwent a VA physical examination.  
According to the report of this evaluation, the examiner 
noted that the veteran's medical records reflect prior 
evaluations for nervousness and depression.  At the time of 
the May 1984 examination, the veteran denied receiving 
treatment for either of these conditions and did not complain 
of any such symptoms.  Upon conclusion of the examination, 
the examiner provided, in pertinent part, an impression of a 
history of nervousness and depression.  

At a VA neuropsychiatric examination conducted in June 1985, 
the veteran reported that his emotional state had been 
affected since he left Vietnam in 1970.  He described 
symptoms of hypervigilance, heightened startle responses, 
irritability, some difficulty in "getting along with 
others," social isolation, and occasional nightmares of 
combat situations.  An examination demonstrated that the 
veteran was alert, cooperative, somewhat soft spoken, 
friendly, and oriented times three and that he had no 
loosened associations or flight of ideas, no bizarre motor 
movements or tics, a tense mood, an appropriate affect, no 
delusions or hallucinations, good remote and recent memory, 
marginal insight and judgment, and adequate intellectual 
capacity.  The examiner diagnosed an atypical anxiety 
disorder and explained that, although the veteran exhibited 
some symptoms of PTSD, he did not meet enough of the criteria 
for a diagnosis of that disability.  

In March 1994, the veteran sought VA outpatient treatment for 
complaints of nervousness for many years.  He also reported 
that he cried at times and that, during his military service 
in Vietnam, he served on the infantry front line and used to 
"dig up dead people."  

In May 1994, the veteran underwent a readjustment counseling 
evaluation at the Vet Center.  At that time, the veteran 
complained of severe depression, high levels of anxiety, 
distressing memories, sleep disturbance, social isolation, 
startle response, and angry outbursts.  He described one 
incident in particular in which his platoon sergeant had to 
take his machine gun away from him because he was "falling 
to pieces."  In addition, he expressed his belief that his 
Vietnam experiences (which included heavy combat exposure) 
were the bases for his many problems.  The examiner, a 
certified clinical mental health counselor, noted that 
testing of the veteran included the Combat Exposure Scale, 
the Beck Depression Inventory, and the Mississippi PTSD 
Scale.  The examiner concluded that both the clinical 
interview data and assessment results supported a clinical 
impression of PTSD and referred the veteran to the VAMC in 
Fayetteville, North Carolina for follow-up and psychometric 
testing.  

A July 1994 record from the VA Veterans Outreach Center 
Readjustment Counseling Service in Greenville, North Carolina 
reflected the veteran's treatment at that facility.  
According to this document, the veteran had a high startle 
response threshold and was easily startled.  

In October 1994, the veteran underwent a private 
psychological evaluation.  Following an interview and 
administration of multiple testing, the examining 
psychologist diagnosed, on Axis I, primary dysthymia of late 
onset as well as marital problems.  Axis II diagnostic 
impressions included paranoid and avoidant traits.  

Approximately one-and-a-half weeks later in October 1994, the 
veteran underwent a VA psychiatric examination for PTSD.  At 
that time, the veteran explained that his in-service 
stressful events involved digging up several graves and that 
his post-service psychiatric symptomatology included sleep 
disturbance, nightmares, hypervigilance, exaggerated startle 
reaction, and difficulty with concentration and memory.  
Objectively, the veteran was found to be neatly dressed in 
casual clothing, alert, and quiet and to have a restricted 
affect as well as adequate verbal productivity, orientation, 
memory, judgment, and insight.  Initially, the examiner 
deferred rendering a diagnosis.  However, following a review 
of the private psychological evaluation completed earlier 
that month, the examiner noted, in a handwritten addendum on 
the report of the October 1994 VA examination, that a 
diagnosis of dysthymia, but not PTSD, was appropriate.  

In May 1995, the veteran underwent a VA psychological 
evaluation.  At that time, he complained of moderate 
depression, high levels of anxiety, intrusive thoughts, 
nightmares, interrupted sleep, significant irritability, 
difficulty concentrating, exaggerated startle response.  His 
in-service stressful events included being subjected to enemy 
attacks and witnessing fellow servicemen step on "booby 
traps" during his active military duty in Vietnam.  The 
examiner concluded that the results of both the psychometric 
testing and the interview support an Axis I diagnosis of 
PTSD.  The examiner, who noted that the veteran's symptoms 
"significantly impact [his] . . . daily functioning," 
recommended that he continue to participate in group therapy 
at the Greenville Vet Center and seek medications at his 
local mental health clinic.  

VA medical records dated between July 1995 and December 1995 
reflect almost monthly outpatient treatment for PTSD.  
According to these reports, the veteran's PTSD was found, 
during that time, to result in mild to moderate impairment.  

In December 1995, the veteran underwent a VA psychological 
testing examination, at which time he reiterated the 
descriptions that he had previously made at the May 1995 VA 
psychological evaluation with regard to his in-service 
stressors and his post-service psychiatric symptoms.  A 
mental status evaluation completed in December 1995 
illustrated no gross motor disturbance, a slow and monotone 
speech, some mild dysarthria which did not severely impair 
coherence, orientation times three, some deficits in 
attention and concentration, short- and long-term memory 
disturbance, a blunt affect which was somewhat dysthymic, no 
displayed tearfulness or intensity, no gross delusions, a 
logical form of thought which was somewhat underproductive, a 
low average to borderline intellectual ability, minimal 
insight, adequate judgment, and periodic suicidal ideation 
without intent.  

The examiner provided Axis I diagnostic impressions of an 
anxiety disorder not otherwise specified, a dysthymic 
disorder, and mild PTSD.  The examiner explained that "the 
role of the veteran's reported combat exposure cannot be 
ruled out as having intensified and exacerbated any 
predisposition or pre-existing anxiety disorders."  

In April 1996, the RO considered this in-service and 
post-service evidence.  On the basis of the relevant 
material, the RO granted service connection for PTSD and 
awarded a 30 percent evaluation to this disability, effective 
from March 1994.  

VA medical records subsequently received reflect almost 
monthly outpatient treatment for PTSD between September 1995 
and March 1997.  The symptoms associated with his PTSD 
included startle response, intrusive memories, sleep 
disturbance, impulse control problems especially when 
startled from behind, an inability to communicate with 
supervisors, as well as memory and concentration problems 
related to completing work assignments.  The records which 
illustrated evaluations of the veteran's PTSD included 
determinations that this disability was moderate in severity.  
In a March 1997 report, a licensed professional counselor 
expressed his opinion that the veteran had severe social 
isolation difficulties at work and had few friends and that 
his PTSD symptomatology impaired his ability to function 
fully on a social and occupation level.  

In September 1997, the veteran underwent a VA PTSD 
examination, at which time he complained of marked startle 
reaction, frequent intrusive thoughts, flashbacks, 
irritability, difficulty with maintaining relationships with 
coworkers and family members, as well as a long history of a 
sleep disorder and nightmares.  Objective findings 
demonstrated neat dress (e.g., casual clothing), alertness, 
tension, a restricted affect, little change in expression, 
cooperation, as well as adequate verbal productivity, 
orientation, memory, insight, and judgment.  The examiner 
diagnosed, on Axis I, PTSD and assigned a Global Assessment 
of Functioning (GAF) score of 51, which he explained was in 
accordance with moderate to moderately serious impairments in 
social and occupational functioning.  

Two months later in November 1997, the RO considered this 
additional relevant evidence.  On the basis of continued 
treatment for PTSD as well as the September 1997 examination 
findings of moderate to moderately serious impairment in 
social and occupational functioning as a result of this 
disability, the RO awarded a 50 percent evaluation for this 
service-connected disability, effective from April 1997.  

According to a VA outpatient treatment record dated in March 
1998, the veteran's PTSD was found to be severe.  The 
examiner assigned a GAF score of 40.  

In July 1998, the veteran underwent a compensation and 
pension (QTC) psychiatric evaluation, at which time he 
reported that his symptoms included intrusive thoughts of 
combat on a frequent basis, generalized anxiety, chronically 
hypervigilant, hyperarousal, chronic irritability, chronic 
difficulty with concentration and short term memory, 
nightmares of combat experiences, frequent difficulty in 
initiating sleep and frequent interruption of sleep, 
exaggerated startle response, and avoidance of stimuli.  A 
mental status evaluation demonstrated neat dress (casual 
attire), cooperation, no psychomotor abnormalities, a subdued 
mood, no overt depression, acute dysphoria and tearful when 
discussing combat experiences, a restricted and constricted 
affect, normal speech (in rate, rhythm, and volume), no 
formal thought disorder, no psychotic symptoms in form of 
delusions or perceptual disturbance, orientation in all 
spheres, relatively intact insight and judgment, frequent 
intense thoughts of suicide, and no thoughts of homicide.  

The examiner diagnosed, on Axis I, chronic PTSD.  In 
addition, the examiner assigned a GAF score from 50 to 55 and 
explained that these numbers reflect moderate to moderately 
severe impairment in social and occupational functioning.  

In January 1999, the RO considered these additional relevant 
records.  The RO concluded, however, that the evidence did 
not support a grant of a disability evaluation greater than 
50 percent for the veteran's service-connected PTSD.  

Thereafter, in May 1999, the veteran filed his current claim 
for an increased rating for his service-connected PTSD.  VA 
medical records received during the current appeal reflect 
routine outpatient treatment between December 1997 and 
September 2000 for PTSD.  In a December 1997 report, a 
licensed professional counselor at the Greenville Vet Center 
explained that the veteran's PTSD symptoms, which included 
periods of psychoneurotic behavior leading to total 
isolation, confusion, and panic prompted by intrusive 
thoughts and extreme startle response, were chronic and 
grossly interfere with his daily social and occupational 
functioning.  Additionally, this counselor expressed his 
opinion that the veteran's critical impairments were his 
inability to maintain effective social and occupational 
functioning due to increased PTSD symptoms (including extreme 
startle response and intrusive memories).  The counselor 
specifically stated that the veteran was considered to be 
unemployable as a result of his PTSD.  

The subsequent VA outpatient treatment records dated from 
July 1998 to September 2000 illustrate consistent findings 
that the veteran's PTSD had resulted in severe social and 
occupational impairment.  These reports provided repeated 
assignments of GAF scores of 40.  

In January 2001, the veteran underwent another VA 
compensation and pension (QTC) psychiatric examination.  At 
that time, he complained of increased symptoms, including 
flashbacks, sleep disturbance, night sweats, nightmares, easy 
startle response, hypervigilance, irritability, avoidance of 
crowds, social isolation, intrusive thoughts, depression, and 
crying spells.  A mental status evaluation demonstrated that 
the veteran was alert, cooperative, sullen, somewhat 
disheveled in appearance, anxious, withdrawn, emotionally 
detached, and oriented times three and that he had a tense 
and detached mood, nightmares, flashbacks, intrusive 
thoughts, a marked startle response, adequate insight and 
judgment, good recent and remote memory, an appropriate 
affect, adequate intellectual capacity, and no loosened 
associations or flight of ideas, bizarre motor movements or 
tics, homicidal or suicidal ideation, delusions, 
hallucinations, ideas of reference, or suspiciousness.  The 
examiner diagnosed, on Axis I, PTSD and expressed his opinion 
that this disability has resulted in severe social isolation 
for the veteran.  The examiner assigned a GAF score of 48.  
In addition, the examiner noted, after reviewing the 
veteran's records and interviewing him, that his PTSD has 
become more apparent and more intense.  

A VA outpatient treatment record dated in the following month 
includes the examiner's conclusion that the veteran's PTSD is 
severe.  Specifically, the examiner noted that the veteran is 
"barely able to keep working [at his part-time job] with 
[the] stress from interpersonal interactions with co-workers 
and supervisors that he does not tolerate [at] all in an 
environment of constant military reminders."  This examiner 
assigned a GAF score of 38.  

By an August 2001 rating action, the RO concluded that this 
additional evidence supported an increased evaluation of 
70 percent, but no higher, for the veteran's 
service-connected PTSD, effective from January 19, 2001.  
Thereafter, by a January 2002 rating action, the RO awarded 
an earlier effective date of May 17, 1999 for the grant of 
the 70 percent disability evaluation for the 
service-connected PTSD.  

According to subsequent relevant VA medical records, at a 
January 2002 outpatient treatment session, the examiner, the 
veteran's treating psychiatrist, determined that the 
veteran's PTSD was severe.  In support of this finding, the 
psychiatrist cited the veteran's twice weekly crying spells 
related to intrusive military memories as well as his 
intermittent passive suicidal and homicidal ideations.  The 
psychiatrist assigned a GAF score of 37.  

A March 2002 treatment session included this psychiatrist's 
conclusion that the veteran's PTSD has resulted in severe 
impairment.  The psychiatrist assigned a GAF score of 38 and 
explained that the veteran is "not really able to keep 
working with stress from interpersonal interactions with 
co-workers and supervisors that he does not tolerate [at] all 
in an environment of constant military reminders at work."  
This psychiatrist reiterated these findings at an August 2002 
outpatient treatment session when he assigned a GAF score 
of 35.  

Also in August 2002, the veteran presented testimony before a 
hearing officer at the RO.  In particular, the veteran 
testified that his PTSD symptoms, including suicidal 
thoughts, social isolation, panic attacks, nightmares, 
flashbacks, have increased in severity.  Hearing transcript 
(T.) at 1-3, 6.  

In a February 2003 record, the veteran's treating VA 
psychiatrist noted that he has treated the veteran since 
1995.  This psychiatrist also explained that the veteran's 
relevant psychiatric symptoms, which include crying spells 
several times a week (especially upon thinking of combat 
experiences), panic attacks, significant difficulties with 
concentration and completion of tasks, prominent and 
problematic hypervigilance and exaggerated startle responses, 
paranoia, significant insomnia nightmares, passive suicidal 
ideation, and intermittent homicidality, have progressively 
worsened.  The psychiatrist diagnosed, on Axis I, PTSD and 
depression.  In addition, the psychiatrist assigned a GAF 
score of 35 and explained that this number represented severe 
symptoms.  The psychiatrist specifically stated that the 
veteran "is no longer able to perform his present job duties 
and [is, in fact,] unable to work any job."  



Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a review of the recorded history 
of a disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2003).  

Under the new rating criteria for PTSD, pursuant to 
Diagnostic Code 9411, which became effective November 7, 
1996, a 70 percent evaluation will be awarded with evidence 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411 & 
9434 (2002).  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 31 to 40 is 
illustrative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; a child frequently beats up younger children, 
is defiant at home, and is failing at school).  A GAF score 
of 41 to 50 is representative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

Throughout the current appeal, the veteran has asserted that 
his service-connected PTSD is more severe than the current 
disability evaluation has indicated.  In particular, he has 
described suicidal thoughts, social isolation, panic attacks, 
nightmares, flashbacks, have increased in severity.  
T. at 1-3, 6.  He has asserted that such symptomatology 
warrants a total schedular disability rating of 100 percent.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected PTSD must 
be considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

During the current appeal, the veteran has consistently 
complained of increased symptomatology associated with his 
service-connected PTSD.  In particular, he has described 
suicidal thoughts, social isolation, panic attacks, 
nightmares, flashbacks.  See, e.g., T. at 1-3, 6.  

Furthermore, during this time, medical personnel who have 
treated the veteran for his service-connected PTSD have 
concluded that the symptomatology associated with this 
disability has worsened.  Specifically, a licensed 
professional counselor who treats the veteran at the 
Greenville Vet Center concluded in a December 1997 report 
that the veteran's PTSD symptoms, which included periods of 
psychoneurotic behavior leading to total isolation, 
confusion, and panic prompted by intrusive thoughts and 
extreme startle response, had worsened, were chronic, and 
grossly interfered with his daily social and occupational 
functioning.  

Additionally, after reviewing the veteran's records and 
interviewing him at the January 2001 compensation and pension 
(QTC) psychiatric examination, the examiner expressed his 
opinion that the veteran's PTSD has become more apparent and 
more intense.  In a February 2003 report, the veteran's 
treating VA psychiatrist concluded that the veteran's PTSD 
symptoms have progressively worsened.  

In particular, the counselor who has treated the veteran at 
the Greenville Vet Center expressed his opinion in the 
December 1997 report that, as a result of increased PTSD 
symptoms, the veteran was unable to maintain effective social 
and occupational functioning.  Furthermore, the examiner who 
conducted the January 2001 compensation and pension (QTC) 
psychiatric examination noted that the evaluation 
demonstrated that the veteran was sullen, somewhat disheveled 
in appearance, anxious, withdrawn, emotionally detached, 
alert, cooperative, and oriented times three and that he had 
a tense and detached mood, nightmares, flashbacks, intrusive 
thoughts, a marked startle response, adequate insight and 
judgment, good recent and remote memory, an appropriate 
affect, adequate intellectual capacity, and no loosened 
associations or flight of ideas, bizarre motor movements or 
tics, homicidal or suicidal ideation, delusions, 
hallucinations, ideas of reference, or suspiciousness.  The 
examiner concluded that these symptoms resulted in severe 
social isolation for the veteran.  

Moreover, subsequent records of treatment rendered to the 
veteran by his treating VA psychiatrist include his repeated 
conclusions that the veteran is social isolated and unable to 
work as a result of his service-connected PTSD.  
Specifically, this psychiatrist has consistently assigned, to 
the veteran's service-connected PTSD, GAF scores between 35 
and 38, which are illustrative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; a child frequently beats up younger 
children, is defiant at home, and is failing at school).  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  In support of these findings, the psychiatrist has 
described the following PTSD symptomatology of the 
veteran:  crying spells several times a week (especially upon 
thinking of combat experiences), panic attacks, significant 
difficulties with concentration and completion of tasks, 
prominent and problematic hypervigilance and exaggerated 
startle responses, paranoia, significant insomnia nightmares, 
passive suicidal ideation, and intermittent homicidality.  

In view of the medical findings that the veteran is socially 
isolated and unable to work as a result of his 
service-connected PTSD and that his relevant symptoms include 
some impairment in reality testing, crying spells several 
times a week (especially upon thinking of combat 
experiences), panic attacks, significant difficulties with 
concentration and completion of tasks, prominent and 
problematic hypervigilance and exaggerated startle responses, 
paranoia, significant insomnia nightmares, passive suicidal 
ideation, and intermittent homicidality, the Board finds that 
the medical evidence supports an increased rating of 
100 percent for the veteran's service-connected PTSD.  See, 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2003) (which 
stipulates that a 100 percent rating may be assigned when 
pertinent symptomatology demonstrates that there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name).  


ORDER

A disability rating of 100 percent for the service-connected 
PTSD is granted, subject to the provisions governing the 
payment of monetary benefits.  



                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



